Citation Nr: 0720060	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-04 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post operative 
bilateral shoulder disability. 
 
2.  Entitlement to service connection for post operative 
bilateral hip disability. 
 
3.  Entitlement to service connection for post operative left 
carpal tunnel syndrome. 
 
4.  Entitlement to an initial evaluation in excess of 20 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
August 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeal (Board) from rating decisions 
of the VA Regional Office (RO) in Indianapolis, Indiana that 
denied service connection bilateral shoulder and hip 
disabilities and left carpal tunnel syndrome, as well as an 
initial evaluation in excess of 20 percent for bilateral 
hearing loss.  

The veteran was afforded personal hearings at the RO in 
November 2004 and March 2005.  The transcripts are of record.  
The record reflects that he failed to report for a requested 
personal hearing in January 2007.

Following review of the record, the issues of entitlement to 
service connection for bilateral shoulder disability and an 
initial evaluation in excess of 20 percent for bilateral 
hearing loss will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Bilateral hip disability was first clinically 
demonstrated many years after discharge from service.

2.  Left wrist carpal tunnel syndrome was first clinically 
demonstrated many years after discharge from service.


CONCLUSIONS OF LAW

1.  Bilateral hip disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Left wrist carpal tunnel syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented statements and testimony on 
personal hearings to the effect that he developed bilateral 
hip disability as the result of standing for long periods on 
concrete surfaces during service.  He contends that left 
carpal tunnel syndrome is related to duties in service that 
included loading and unloading of ammunition and equipment, 
and scanning weapons for extended periods during his 20 year-
military career.  He maintains that service connection is 
warranted for the disabilities claimed.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims of 
entitlement to service connection for bilateral hip 
disability and left carpal tunnel syndrome has been 
accomplished.  As evidenced by the statement of the case and 
the supplemental statements of the case, the appellant has 
been notified of the laws and regulations governing 
entitlement to the benefits sought, and informed of the ways 
in which the current evidence has failed to substantiate the 
claims.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in January 2003, February 2004, 
June 2004, December 2005, April 2006, and December 2006, the 
RO informed the appellant of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  Such notification has fully 
apprised the appellant of the evidence needed to substantiate 
the claims.  He has been advised to submit relevant evidence 
or information in his possession.  38 C.F.R. § 3.159(b).  In 
addition, in March 2006, the RO provided additional 
correspondence to satisfy the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) should service connection 
be granted. 

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of entitlement to service connection 
for bilateral hip disability and left carpal tunnel syndrome.  
The RO has requested medical records from providers the 
veteran has identified and VA extensive private clinical 
records have been received and associated with the claims 
folder.  The veteran provided testimony on personal hearings 
at the RO in November 2004 and March 2005.  As noted 
previously in this writing, the appellant failed to report 
for a hearing in January 2007.  There is no indication from 
the appellant or his representative that there is outstanding 
evidence that has not been considered with respect to the 
issues currently being considered.  The Board thus finds that 
further assistance from VA would not aid the appellant in 
substantiating these claims, and that VA does not have a duty 
to assist that is unmet with respect to the issues currently 
being adjudicated on appeal.  See 38 U.S.C.A. § 5103A (a) 
(2); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the claims of entitlement to service 
connection for bilateral hip disability and left carpal 
tunnel syndrome are ready to be considered on the merits. 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2005); 38 C.F.R. § 3.303 (2006).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis or degenerative joint disease becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp 2006); 38 C.F.R. §§  
3.307, 3.309 (2006).

Factual background and legal analysis

1. Service connection for post operative residuals of 
bilateral hip disability.

The service medical records are silent for any complaints, 
findings or treatment relating to the hip.  No reference to 
hip-related disability is recorded on examination in February 
1968 for retirement from active duty.

A claim for service connection for a left and right hip 
condition was received in December 2002.  Received into 
evidence were VA outpatient records dated in May 1979 showing 
that the veteran was given a diagnosis of degenerative 
arthritis of the right hip for which he underwent total right 
hip replacement in October 1980.  Extensive private clinical 
records dating from June 1992 show that the appellant was 
admitted for left hip pain diagnosed as severe 
osteoarthritis.  History provided at that time indicated that 
the total right hip replacement he had 10 years before was 
showing signs of wear.  The appellant was afforded left total 
hip replacement in June 1992 with subsequent revision of 
right total hip arthroplasty with bone grafting in June 1993.

The Board points out in this instance that the first post 
service clinical reference of any disability affecting the 
hips is indicated in the 1979, more 10 years after discharge 
from active duty, when right hip degenerative arthritis was 
diagnosed, followed by right hip arthroplasty in 1980 and 
left total hip replacement in 1992 for a similar diagnosis.  
There are no clinical references to an injury of either hip 
during service.  No physician of record has related any 
current disability in this regard to active duty.  The Board 
thus finds that given the lack of a showing of hip injury, 
complaints, or disability in service, and no symptoms in this 
regard for many years after retirement therefrom, a bilateral 
hip disorder may not be directly or presumptively attributed 
to service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

The Board notes that although the veteran now contends that 
bilateral hip disability is the result of duties he performed 
in service, he cannot support the claim on the basis of his 
assertions alone.  As a layperson, the appellant is not 
competent to provide a probative opinion on a medical matter. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Therefore, 
under the circumstances, service connection for post 
operative residuals of bilateral hip disability must be 
denied. See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).

2.  Service connection for left wrist carpal tunnel syndrome.

The service medical records are silent for any complaints, 
findings or treatment regarding the left wrist.  On 
examination in February 1968 for retirement from active duty, 
no left wrist disability was noted.  

A claim for service connection for left wrist disability was 
received in August 2005.  Extensive private clinical evidence 
dating from 1992 is of record showing that in October 1996, 
electrodiagnostic studies were compatible with a diagnosis of 
left carpal tunnel syndrome.  Private clinical records 
reflect that the veteran was afforded left carpal tunnel 
release in November 1996.

The Board observes in this instance that the first post 
service clinical indication of any disability affecting the 
left wrist is demonstrated in 1996, approximately 28 years 
after retirement from active service when carpal tunnel 
syndrome was diagnosed.  There are no clinical references to 
an injury of the left wrist or treatment therefor during 
service.  No physician in the record has related any current 
disability in this regard to service.  The Board thus finds 
that given the lack of a showing of a left wrist condition in 
service, and no symptoms in this regard for so many years 
after retirement from active duty, a left wrist disorder may 
not directly attributed to service. See 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  
While the appellant may well believe that he now has a left 
wrist problem as the result of his duties during his military 
career, he is not qualified to render an opinion that 
requires medical expertise, such as the cause of a particular 
disability. See 38 C.F.R. § 3.159(a) (2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The preponderance 
of the evidence is against the claim and service connection 
for left carpal tunnel syndrome must be denied.

Summary

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claims of 
service connection for post operative bilateral hip 
disability and post operative left carpal tunnel syndrome, 
and service connection must be denied. See 38 U.S.C.A 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


ORDER

Service connection for post operative bilateral hip 
disability is denied.

Service connection for post operative left wrist carpal 
tunnel syndrome is denied.


REMAND

The appellant avers that he now has bilateral shoulder 
disability that is related to service.  Review of the 
veteran's extensive service medical records reflects several 
instances of treatment for right and left shoulder 
complaints.  The Board notes that the RO scheduled the 
veteran for a VA examination, to include a medical opinion as 
to the etiology of current shoulder disability.  In its 
instructions to the examiner, the RO indicated that the 
veteran was treated for shoulder complaints during service.  

On VA examination in January 2007, the examiner stated that 
the claims folder was reviewed, but related inservice and 
post service clinical history as obtained only "according to 
veteran" in all instances.  The examiner stated that the 
veteran "does not have any military records for any 
treatment of both shoulders regarding shoulder pain."  The 
Board points out that this is factually incorrect.  It thus 
appears that the examiner did not review the service medical 
records.  Therefore, the examination is found to be 
inadequate for rating purposes, and the opinion provided 
following examination is compromised.  A medical opinion 
based on an inaccurate factual premise is not probative. 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Under the 
circumstances, the Board finds that the appellant should be 
afforded another VA shoulder examination with review of the 
service medical records followed by a medical opinion  

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
and conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, through his representative, the appellant 
contends that the service-connected bilateral hearing loss 
has increased in severity since the most recent VA 
examination in December 2004 and warrants a higher rating.  
In the Informal Hearing Presentation dated in May 2007, the 
accredited representative asserts that in such cases, VA must 
provide a current examination in its duty to assist the 
veteran.  

The Board finds that given the length of time since the last 
VA examination, a current examination is in order to 
ascertain the current extent of the service- connected 
hearing loss.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a veteran alleges 
that his service-connected disability has worsened since he 
was previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  Therefore, a current 
VA audiology examinations is warranted.



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be 
scheduled for a VA audiology 
examination, to include an 
audiometric evaluation, to 
ascertain the extent of current 
bilateral hearing loss.  The 
claims file must be made available 
to the physician designated to 
examine the veteran.

2.  The appellant should be 
scheduled for a special VA 
orthopedic examination to 
determine whether he now has 
bilateral shoulder disability 
related to service.  All indicated 
tests and studies should be 
performed, and clinical findings 
should be reported in detail and 
correlated to a specific 
diagnosis.  The claims file and a 
copy of this remand should be made 
available to the physician 
designated to examine the 
appellant.  A comprehensive 
clinical history should be 
provided.

Based on a thorough review of the 
evidence of record, including 
service medical records, and the 
physical examination findings, the 
examiner should provide an opinion 
with complete rationale to whether 
it is at least as likely as not 
that the veteran's current 
bilateral shoulder disorder is 
related to symptoms he experienced 
during service. 

The opinion should be set forth in 
detail.

3.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If the report is 
insufficient, or if any requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for corrective 
action. See Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After taking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits are not 
granted, the veteran should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


